Citation Nr: 1628100	
Decision Date: 07/14/16    Archive Date: 07/28/16

DOCKET NO.  10-08 036	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent prior to July 2, 2013, and in excess of 40 percent thereafter for service-connected chronic strain of the thoracic and lumbar spine.  

2.  Entitlement to an increased rating in excess of 50 percent prior to July 2, 2013,  for service-connected posttraumatic stress disorder with major depression and traits of antisocial personality disorder (PTSD with MD and APD). 

3.  Entitlement to an initial rating for radiculopathy of the right lower extremity associated with chronic strain of the thoracic and lumbar spine, currently evaluated with a 20 percent disability rating, effective July 2, 2013. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1988 to December 2002.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the New Orleans, Louisiana, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in October 2008.  The RO issued a statement of the case (SOC) in January 2010.  The Veteran subsequently perfected his appeal with a VA Form 9 in February 2010.  A supplemental statement of the case (SSOC) was issued in August 2012.  

In April 2013, the Board remanded these issues so that the Veteran could be afforded a Board hearing.  In July 2013, a Video Conference Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.  

In November 2013, the Board remanded these issues for further evidentiary development.  At the time of the remand, the issues on appeal were entitlement to a rating in excess of 10 percent for chronic strain of the thoracic and lumbar spine and, entitlement to a rating in excess of 50 percent for PTSD with MD and APD with major depression.  

In February 2014, the RO granted an increase in the Veteran's PTSD with MD and APD to 100 percent disabling, effective July 2, 2013, and chronic strain of the thoracic and lumbar spine to 40 percent disabling, effective July 2, 2013.  As the decision represented a partial grant of the benefits sought on appeal, a SSOC was  also issued in February 2014.  See AB v. Brown, 6 Vet. App. 35 (1993).  By that same February 2014 rating decision, the RO granted service connection for radiculopathy of the right lower extremity, evaluated as 20 percent disabling, effective from July 2, 2013.  The Board considers this issue part and parcel of the underlying claim seeking a higher rating for the back disability.  


FINDINGS OF FACT

1.  Prior to July 2, 2013, the evidence is at least in relative equipoise as to whether the degree of impairment associated with the Veteran's chronic strain of thoracic and lumbar spine more nearly approximates forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees on account of additional functional impairment due to pain.  

2.  From July 2, 2013, the Veteran's chronic strain of thoracic and lumbar spine was manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, but not unfavorable ankylosis of the entire thoracolumbar spine.  

3.  Resolving all reasonable doubt in the Veteran's favor, throughout the appeal his PTSD with MD and APD, has been productive of total occupational and social impairment.  

4.  Since July, 2, 2013, the Veteran's right lower extremity radiculopathy, secondary to the service connected chronic strain of thoracic and lumbar spine, is manifested by moderate incomplete paralysis of the sciatic nerve.  






CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating, but no higher, for chronic strain of thoracic and lumbar spine, prior to July 2, 2013, are met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, 4.71(a) Diagnostic Code 5237 (2015).

2.  The criteria for a disability rating in excess of 40 percent for chronic strain of thoracic and lumbar spine, from July 2, 2013, are not met.  38 U.S.C.A. § 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.10, 4.14, 4.21, 4.40, 4.41, 4.45, 4.59, Diagnostic Code 5237 (2015).
3.  The criteria for a rating of 100 percent, for PTSD with MD and APD, for the entire period on appeal have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic Code 9411 (2015).

4.  The criteria for the assignment of a rating in excess of 20 percent for the right lower extremity radiculopathy, beginning on July 2, 2013, have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a including Diagnostic Code 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims. 38 U.S.C.A. §§ 5103, 5103A (West 2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. Id. at 48.  In this case, the Veteran was provided a notice letter informing him of both his and VA's obligations in a December 2007 letter and November 2008 letter.  Notably, the Veteran has appealed with respect to the propriety of the rating for PTSD with MD and APD, and for chronic strain of thoracic and lumbar spine.  The Board also notes that the RO granted service connection in February 2014 for right lower extremity radiculopathy, which the Board has considered part and parcel of the underlying claim seeking a higher rating for the chronic strain of the thoracic and lumbar spine.  Therefore, additional notice is not required and any defect in notice is not prejudicial.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's VA treatment records have been secured and associated with the claims file.  His statements in support of the claim are also of record.  After a careful review of such statements, the Board has concluded that no available, pertinent evidence has been identified that remains outstanding.

The Veteran underwent VA examinations in January 2008 and January 2014.  These examinations are found to be adequate in so far as they thoroughly and accurately portray the extent of the claimed disabilities.  They were each conducted after a review of the claims file and with a history obtained from the Veteran.  The Board notes that the VA examiners correctly recited the Veteran's pertinent medical history and examined the Veteran's disability.  Therefore, the Board finds that the Veteran has been provided adequate medical examinations in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that a medical opinion is adequate when it is based upon consideration of a claimant's prior medical history and examinations and describes the disability in sufficient detail so that the evaluation of the claimed disability will be a fully informed one).  The resulting medical opinions, taken together, are considered adequate for adjudication purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision. See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Notably, neither the Veteran nor his representative has asserted that the January 2008 and January 2014 examinations were inadequate.

The case was remanded in April 2013.  The Board's April 2013 remand directed that the Veteran be scheduled for a Board videoconference hearing.  A hearing was held in July 2013.  The Veteran set forth his contentions during a hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the July 2013 hearing, the undersigned noted the issues on appeal.  Additionally, testimony regarding the Veteran's thoracic and lumbar spine and PTSD with MD and APD, symptoms and allegations were supplied.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board notes that the case was remanded in November 2013.  The Board's November 2013 remand directed that the Veteran provide the names and approximate dates of treatment of all VA and non-VA providers who have treated him for the disabilities on appeal, and that the Veteran be afforded a VA  examination to determine the nature of his psychiatric condition, and an examination to determine the nature of the thoracic and lumbar spine disability.  Treatment records were obtained, and the Veteran was afforded a VA examination for each disability in January 2014.  In February 2014, the RO granted an increase in the Veteran's PTSD with MD and APD, to 100 percent disabling, effective July 2, 2013, and chronic strain of the thoracic and lumbar spine to 40 percent disabling effective July 2, 2013, and service connection for radiculopathy of the right lower extremity, evaluated as 20 percent disabling, effective from July 2, 2013.  A SSOC was issued in February 2014.  Accordingly, the requirements of the April 2013 remand and November 2013 remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.

II. Legal Criteria Generally

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2015).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594   (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the most recent evidence is generally the most relevant, as the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran bears the burden of presenting and supporting his claim for benefits.  See 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. § 4.45 (2015).  See, DeLuca v. Brown, 8 Vet. App. 202 (1995).

Another intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).

Although pain may cause a functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of 'the normal working movements of the body' such as 'excursion, strength, speed, coordination, and endurance,' in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40).

Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances. See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence). When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that " [w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

III. Posttraumatic Stress Disorder with Major Depression 
and Traits of Antisocial Personality Disorder

The Veteran is seeking an increased rating for his service-connected PTSD with MD and APD, which has been rated in accordance with the criteria set forth in the Schedule for Rating Disabilities, 38 C.F.R. Part 4, Diagnostic Code 9411 (2015) as 50 percent disabling since September 7, 2007, and 100 percent from July 2, 2013.     

Under diagnostic code 9411, which is governed by the General Rating Formula for Mental Disorders, a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and the inability to establish and maintain effective relationships.  Id.

 A 100 percent evaluation is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The United States Court of Appeals for the Federal Circuit has acknowledged the "symptom-driven nature" of the General Rating Formula and that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit has explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  On the other hand, if the evidence shows that a Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Id. at 443.  The Court upheld the Board's decision noting that the Board had considered all of the Veteran's psychiatric symptoms, whether listed in the rating criteria or not, and had assigned a rating based on the level of occupational and social impairment. Id. At 444. 

Consideration is given to the frequency, severity, and duration of psychiatric symptoms, the length of remission, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  See 38 C.F.R. § 4.126(a).  Furthermore, when evaluating the level of disability arising from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).  It is necessary to evaluate a disability from the point of view of the Veteran working or seeking work. 38 C.F.R. § 4.2 (2015).
One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267  (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  As relevant to this claim, a GAF score of 31 to 40 is defined as indicating some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). A score of 51 to 60 is defined as indicating moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). A GAF score of 61 to 70 is indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  See Carpenter v. Brown 8 Vet. App. 240, 242-244 (1995).

Turning to the evidence of record, the Veteran filed a claim for increase in September 2007, alleging his symptoms had worsened in nature.  In a December 2007 statement, he reported avoiding interacting with people, and mood swings.  

The Veteran underwent a VA Examination in January 2008 at the Montgomery, Alabama VAMC. The Veteran was taking an anti-depressant and anti-anxiety medication to treat his psychiatric condition, as well as participating in individual psychotherapy.  He reported being arrested recently on account of a traffic violation that occurred in 1994.  The situation was resolved by payment of a fine, and due to the length of time since the violation occurred.  He did not have any educational accomplishments.  He had been married three times, and had four children.  He had no contact with his children, and had not seen or contacted his parents in a while.  He reported he did not have any friends.  He reported he had no activities or leisure pursuits.  He reported being in a few fights since 2004 but was unable to report the cause of the fights.  He denied alcohol or substance abuse.  His clothes were disheveled.  His speech was soft, and attitude was cooperative. His affect was blunted and his mood was anxious and depressed.  He was able to complete serial 7's.  He was oriented to person and place, but not to time, as the Veteran was unable to recall the date or time within acceptable limits.  His thought process was evasive.  His thought content was unremarkable, and he had no delusions, or hallucinations.  He understood the outcome of his behavior and had insight into his problem.  He reported difficulties sleeping.  He did not interpret proverbs appropriately, and had inappropriate behavior.  As evidence of inappropriate behavior, the Veteran reported pacing constantly during the day, and needing to have his possessions in the exact same place or else he would become agitated if things are moved.  On nights of a full moon, he reported going outside to watch the moon all night, because he believes it to be like daytime and he can see.  He had obsessive and ritualistic behavior as evidenced by his opening doors to check the perimeter at dusk daily, and frequently checks that doors are locked.  He did not have any suicidal thoughts, but did have homicidal thoughts.  He reported panic attacks at least once per week, that last no more than five minutes. He reported being agitated with a person in his personal space in a crowded gathering, and subsequently urinated on the individual.  He did not maintain minimum personal hygiene.  His remote and immediate memory was normal, but recent memory was moderately impaired.  He reported he was no longer able to cope with daily life, and had limited control over himself from a psychological and emotional perspective.  Each day when he awakens he reported he is simply grateful that he was able to get through the previous day.  The Beck inventory test was done and revealed a score consistent with severe depressive symptoms.  The Veteran reported being fired from his last job due to inability to manage the tasks of his job, poor interpersonal relations with customers and co-workers, and constantly arguing with those in charge.  He presented with moderate symptoms of PTSD and depression as well as serious impairment in social and occupational functioning as evidenced by his limited tolerance for others and conflictual experiences in work contexts. 
According to a September 2009 Montgomery VAMC treatment record, the Veteran was seen for a follow up psychiatric appointment.  At that time he reported suicidal ideation and occasional visual hallucinations.  
In an April 2010 New Orleans VAMC record, the Veteran reported panic attacks that leave him debilitated and humiliated because he cannot control them.   He reported previously self-medicating with alcohol.  He reported that frequently there will not be a trigger to the occurrence of the panic attack.   He indicated that he  believes if he and his brother were drowning, his mother would save his brother and let him drown.  

In September 2010 at the New Orleans VAMC, he reported that he stays in his home most of the time, and only leaves when he knows it will not be crowded and he will not have to interact with people.  He reported going to jail in the past due to physical altercations with his wife.  He reported an incident in the past when he wrapped a telephone cord around his brother's neck and dragged him down the stairs, and since that time having little to no contact with his family.  He was unemployed at that time, and reported he was not looking for a job, because he wanted to adjust to his new home.  He reported a history of visual hallucinations, seeing someone dart around his room, but was experiencing hallucinations at that time.  New Orleans VAMC treatment records indicate the Veteran was enrolled in therapy, however per a June 2011 note, he had a history of being non-compliant with therapy appointments.  

According to a March 2012 New Orleans VAMC visit, the Veteran reported that his wife playfully hit him in the head, he then shoved her in the stomach and got a knife and put it into the wall.  Later in May 2012, the Veteran reported having nightmares approximately three times per week, and panic attacks on a weekly basis.  He reported that he shakes and sweats when feeling fearful.  He reported emotional numbing, and hypervigilance.

In a September 2012 statement, the Veteran indicated that his PTSD symptoms had worsened.  He reported calling the suicide hotline and trying group therapy.  He also reported that it had been over seven years since he had worked at the UPS due to his back and PTSD.  He reported isolating himself from his family. 

At the July 2013 Board hearing, the Veteran reported last working in 2007, and not seeking employment because he does not feel in control over himself.  The Veteran reported staying at home during the day trying to relax.  He is married and reported a very strained relationship, frequently wanting to be alone.  He reported when he needs time alone he will go sit in a closet, until he feels he can cope with life.  He reported panic attacks a minimum of twice per week.  He reported not having any friends or a social life.  He reported in January of that year he became angry and his wife called the police.  He reported frequently checking the doors, and blinds,  throughout the day.  He reported feeling tired of trying to cope with his symptoms, and having suicidal ideation.

The Veteran underwent a VA examination in January 2014 at the New Orleans VAMC.  The Veteran was found to have total occupational and social impairment as a result of his PTSD with major depressive disorder.  He was living with his fourth wife, and described his relationship with her as "there."  He has six children, and has no relationship with any of them, or other family members.  On a typical day he wakes in the morning, checks doors, and windows. He does not leave the house except to go grocery shopping, which is at night, to avoid crowds or attend medical appointments.  He has no close friends, and does not watch TV.  He reported last working over nine years ago.  He reported that he attempted group and individual therapy at the VA in the past, but neither was helpful.  He was arrested in 2013 for nonpayment of child support. He reported getting in a few fights.  The examiner noted it was likely the Veteran's PTSD renders the Veteran unable to secure or follow a substantially gainful occupation.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law,  the Board finds that for all periods under consideration, the Veteran's PTSD with MD and APD warrants a 100 percent rating, as it manifests by total occupational and social impairment.  The Board notes that the evidence shows that the Veteran has suffered from intermittent suicidal and homicidal ideation.  The evidence shows his orientation to time was hindered, and his thought process evasive.  The Veteran has consistently demonstrated deficiencies in work, family relations,  judgment, thinking, and mood.  The Veteran is unable to work as evidenced by the treatment records which document his history of being fired from jobs, or him not seeking work due to his psychiatric symptomatology.  The Veteran has reported intermittent hallucinations of someone in his home.  During the entire period on appeal, the Veteran has had little to no contact whatsoever with his six children, or his parents.  The Veteran has been married four times.  The Veteran has been arrested frequently for domestic violence, in addition to traffic violations.  Throughout the period on appeal, he has reported obsessive and ritualistic behavior.  The Veteran was noted periodically in the treatment records and by the VA examiners that he neglects his physical appearance, and hygiene, having arrived at exams on occasion disheveled.  He reported frequent panic attacks that occur often with no trigger.   

As it relates to his judgment and thinking, the Veteran has been described as having abnormal thought processes.  The Veteran has hallucinations and delusions, as evidenced by his occasional hallucination of someone in his home.  Additionally, the Veteran has reported his belief that if he were to be drowning with his brother, his mother would let him drown and save his brother.  He has reported throughout the duration of the appeal hypervigilance, frequently checking doors and the perimeter of his home.  Additional evidence of abnormal thought process was his inability to interpret proverbs correctly, and on nights of a full moon he watches the moon because it seemed to him like daytime.  He has intermittently reported homicidal and suicidal ideation.  Overall, there appears to be frequent and severe impact on the Veteran's judgment and thinking by his PTSD. Therefore, taking into account the severity, duration, and frequency of these manifestations, the Veteran's symptomatology more nearly approximates the symptoms and manifestations required for a 100 percent rating. 

Regarding the Veteran's social functioning; the evidence shows that he has had difficulty maintaining social interactions with friends or family, as evidenced by his three divorces, and now fourth marriage, lack of relationship with any of his six children, and lack of relationship with his parents.  The Veteran has endorsed avoidance of people and self-isolative behaviors, and he has exhibited violent tendencies.  The severity of the Veteran's impediments to social functioning rise to the level contemplated by a 100 percent rating.  

With respect to the Veteran's occupational functioning, the examiners throughout the period on appeal have found the Veteran's PTSD with MD and APD has affected his employment.  The Veteran has not been employed in many years, having been fired repeatedly from jobs, and not seeking employment due to his psychiatric state.
 
Therefore, the Board finds that the nature, frequency, duration, and severity of the Veteran's symptoms as they relate to his psychiatric diagnoses warrant a 100 percent rating throughout the period on appeal, specifically as 100 percent disabling for the period prior to July 2, 2013, and thereafter.  The Veteran has consistently reported difficulties related to his psychiatric diagnoses.  He is unable to maintain employment, and he is unable to establish and maintain effective social relationships.  With regard to thought processes he had impaired memory throughout the course of the appeal.  The Veteran has intermittent visual hallucinations, as referenced throughout the record of him reporting seeing someone in his home.  He has reported intermittent homicidal and suicidal ideation.   The Veteran has no friendships, or social activities, and little to no activities of daily living.  The nature, frequency, duration, and severity of these symptoms result in total occupational and social impairment. 

The Board finds that the symptoms described by the Veteran, his psychotherapists, and the VA examiners who conducted his VA examinations, most nearly approximate a 100 percent rating for the entire period on appeal.

IV. Chronic Strain of Thoracic and Lumbar Spine

The Veteran contends that he is entitled to a higher disability rating for his thoracic and lumbar spine disability.   

Lumbar spine disabilities are rated on the basis of limitation of motion, with evaluations assigned under the General Rating Formula for Diseases and Injuries of the Spine.  A note following the schedule criteria indicates that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  38 C.F.R. § 4.71a, Plate V, General Rating Formula for Diseases and Injuries of the Spine, Note 2 (2015).  Diagnostic Codes 5235-5243.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.
A 20 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

Note 1 to this rating schedule states that any associated objective neurologic abnormalities, including but not limited to bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  

In the alternative, an evaluation can be assigned under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. Intervertebral disc syndrome is to be evaluated either under the new general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in a higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least one weeks but less than two weeks during the past 12 months, a 10 percent evaluation is warranted.  

Note 1 of that code provides that, for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Turning to the evidence of record.  The Veteran underwent a VA examination in January 2008 at the Montgomery, Alabama, VAMC.  The Veteran presented with an appropriate gait and posture.  He reported spasmodic and achy type pain to the left lower back on a daily basis that radiates to his buttocks and posterior right thigh.  Treatment for his back condition includes a TENS unit, heating pads, and medication, and he had undergone a course of physical therapy in October 2007.  The Veteran reported difficulty with prolonged standing and sitting, otherwise he had no functional loss.  He reported flare ups twice per month that last roughly 15 minutes, at which time he has no functional use of this back.  The Veteran reported a history of fatigue, decreased motion, weakness, and spasms.  He did not report stiffness.  He reported being able to walk more than a quarter of a mile but less than a mile.  On objective examination of the thoracic spine, there was no evidence of spasm, atrophy, guarding, or weakness.  With regard to the Mitchell issues, there were complaints of pain, less movement than normal, and disturbance in locomotion.  The Veteran had tenderness and pain with motion.  His posture, head position, and gait were all normal.  There was no evidence of gibbus, kyphosis, list, lumbar flattening, lumbar lordosis, scoliosis, reverse lordosis, or ankylosis.  On range of motion testing, the Veteran had both active and passive flexion to 90 degrees with pain beginning at 65 degrees, with no additional loss of motion on repetitive use.  The Veteran had both active and passive range of motion extension to 30 degrees, with pain beginning at 25 degrees, and no additional loss of motion on repetitive use.  The Veteran had both active and passive left and right lateral flexion to 30 degrees, with pain beginning at 25 degrees, and no additional loss of motion on repetitive use.  The Veteran had both active and passive left and right lateral rotation to 30 degrees, with pain beginning at 25 degrees, and no additional loss of motion on repetitive use.  A CT scan was reviewed which was essentially normal.  The Veteran was diagnosed with chronic strain of the thoracic and lumbar spine.  The effect on usual daily activities was severe for chores and exercise, moderate for shopping, recreation, traveling, dressing, and toileting, and it prevented participation in sports.  As it related to bathing and grooming the effect was mild, and there was no effect on feeding.  

In an October 2009 Montgomery VAMC visit the Veteran was seen for complaints of a muscle spasm in his lumbar spine. 

In an April 2010 New Orleans VAMC treatment note, it was noted the Veteran had a herniated disk, and had back pain longer than one month, in his lower back, with difficulty walking.  He reported constant unremitting throbbing pain triggered by mobility.  

A New Orleans December 2011 treatment record notes the Veteran was seen in urgent care for right sided back pain.  He was not working, and reported being disabled due to PTSD and back pain.  The Veteran denied any numbness in his legs, or loss of bladder or bowel control.  

In a September 2012 statement, the Veteran stated that his back symptoms had worsened in nature.  

At the July 2013 Board hearing, the Veteran testified that his back pain had worsened in nature.  He reported that his treatment modalities thus far had been physical therapy, a back brace, a TENS unit, and pain medications.  He reported having episodes where his back will seize, and he is unable to move.  He denied experiencing any neurological symptoms associated with his back.  

The Veteran underwent a VA examination in January 2014.  The Veteran reported flare ups that impact the function of his spine, and he had been to the ER about four times per year because of severe pain that prevents him from moving.  Range of motion testing revealed flexion to 35 degrees, with pain at 35 degrees, extension to 5 degrees with pain at 5 degrees, right lateral flexion to 10 degrees with pain at 10 degrees, left lateral flexion to 20 degrees with no evidence of painful motion, right lateral and left lateral rotation to 30 degrees with no evidence of painful motion.  Following three repetitions range of motion was flexion to 30 degrees, extension to 5 degrees, right lateral flexion to 10 degrees, left lateral flexion to 20 degrees, right lateral and left lateral rotation to 30 degrees.  After repetitive use, contributing factors to functional loss and functional impairment and additional limitation of range of motion of the spine after repetitive use was less movement than normal and pain on movement.  The Veteran had increased paravertebral muscle tone in the left lumbar region, and muscle spasms that resulted in abnormal gait or abnormal spinal contour.  The Veteran did not have any guarding of the thoracolumbar spine.  There was no ankylosis of the spine.  Sensory examination revealed the right lower extremity had decreased sensation to light touch testing, and straight leg raising test results were positive.  The right lower extremity had moderate radiculopathy, and was described as sharp shooting pain from the low back to the buttocks, and down the right leg to the side of the right foot, involving the sciatic nerve.  Sensory examination of the left lower extremity was normal, and straight leg raising test results were negative, and there was no evidence of radiculopathy.  The Veteran did not have any other neurologic abnormalities or findings related to his spine, such as bowel or bladder problems, or pathologic reflexes.  There was no evidence of intervertebral disc syndrome or incapacitating episodes.  The Veteran has arthritis, but he does not have a thoracic vertebral fracture with loss of 50 percent or more of height.  With regard to employment, pain was aggravated by sedentary and physical activities, such as prolonged sitting, walking, standing, or stooping. 

The Veteran claims that he is entitled to an increased evaluation in excess of 10 percent for his service-connected chronic strain of the thoracic and lumbar spine prior to July 2, 2013, and in excess of 40 percent from that time.  

The Veteran's lumbar spine disability is currently rated under Diagnostic Code 5237.  Under this code, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation higher of 40 percent is not warranted unless there is forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 or greater requires unfavorable ankylosis of the entire thoracolumbar spine.

As documented above, prior to July 2013, the record indicates that at the 
January 2008 VA examination, the lowest flexion on exam was found to be 90 degrees, with pain starting at 65 degrees, with no spasm, atrophy, guarding or weakness.  On repetitive use testing, there was no additional loss of motion.  The Veteran reported flare ups twice per month that resulted in no functional use of his back.  While the examiner did specify the point at which pain began during range of motion testing, the Board finds that with consideration of the Veteran's complaints of back pain as well as the functional limitations that have been described after he engages in daily activities, his chronic strain of the thoracic and lumbar spine would presumably account for some additional functional impairment on daily, repeated use of his back.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the additional limitation of motion in the context of forward flexion, which was limited to 90 degrees and 65 degrees with pain, would nearly approximate limitation of forward flexion to 60 degrees.  Accordingly, a 20 percent rating for the Veteran's chronic strain of the thoracic and lumbar spine is warranted for the period prior to July 2, 2013.

At no time prior to July 2, 2013, did the Veteran have forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine for a 40 percent rating.  At no time during the pendency of this claim has there been evidence to suggest that the Veteran suffers from unfavorable ankylosis of the entire thoracolumbar spine, for a 100 percent rating.

The Board finds that the criteria for a rating in excess of 40 percent have not been met.  At the Veteran's July 2, 2013, Board hearing, he reported that his back pain had worsened in nature, and having episodes where his back will seize and he is unable to move. 

At his January 2014 VA examination, the Veteran presented with symptoms of back pain.  The lowest flexion on initial range of motion testing was 35 degrees with pain, and following three repetitions flexion was limited to 30 degrees (with pain), with no findings of ankylosis, consistent with a 40 percent rating.  For a rating in excess of 40 percent, there must be a finding of unfavorable ankylosis of the entire thoracolumbar spine, and there were no such findings.  The Board notes that ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Dorland's Illustrated Medical Dictionary 93 (30th ed. 2003).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position). Given the motion found by the VA examiner (including findings of no ankylosis), the Board finds that the Veteran does not have ankylosis of the thoracolumbar spine.  

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Even considering the Veteran's subjective complaints of pain, the medical evidence of record does not show any additional limitation of motion or functional impairment that would support an evaluation in excess of the 40 percent rating assigned from July 2, 2013. Id.  

With regard to the Mitchell issues, there were complaints of pain.  Pain is suggested to decrease functional activity with use over a period of time as evidenced by his reports of pain, less movement than normal and disturbance in locomotion.  
As the January 2014 examination demonstrated, the Veteran had pain with forward flexion at 35 degrees and following repetitive use had flexion to 30 degrees.  The Veteran reported flare-ups that have required him to visit the ER about four times per year due to pain that limits his movement.  To be entitled to the next higher evaluation of 50 percent, there must be ankylosis of the entire thoracolumbar spine.  Even with the limitations put on the Veteran's spine as evidenced by the decreased ability to perform normal working movements of the body, there is no evidence of ankylosis, or persuasive probative evidence that shows that during the Veteran's flare-ups he experiences a level of impairment contemplated in a higher rating.  In any event, whereas here, the Veteran is already receiving the maximum disability rating for limitation of motion, 38 C.F.R. §§ 4.40 and 4.45 are generally not applicable.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  As such, an evaluation in excess of 40 percent is not warranted.  

Note (1) of 38 C.F.R. § 4.71a also instructs the rater to evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  In the present case, as it pertains to the right lower extremity and neurological impairment, a separate  evaluation for right lower extremity radiculopathy is in place and is discussed below.  As it pertains to the left lower extremity, and other neurological conditions, objective neurological evaluations have consistently been normal.  At the January 2008 VA examination the Veteran's sensory examination was normal.   At the January 2014 examination, as it pertained to his left lower extremity, his sensory examination was normal, and he had no radicular pain or signs or symptoms of left lower extremity radiculopathy.  Additionally, at the January 2014 examination, the Veteran denied bowel or bladder impairment.  As such, a separate evaluation for neurological impairment, aside from the right lower extremity radiculopathy, is not warranted.  

Higher evaluations are also available under the Formula for Rating Intervertebral Disc Syndrome based on incapacitating episodes.  The Board notes that under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  However there is no evidence of record that the Veteran has been incapacitated at any time requiring bed rest prescribed by a physician for a pertinent duration.  Also, according to the most recent January 2014 VA examination, the Veteran did not report experiencing incapacitating episodes for which he had been prescribed bed rest by a physician for a pertinent duration.  As such, an evaluation due to incapacitating episodes would not result in an evaluation higher than those already assigned herein. 

Accordingly, resolving all doubt in the Veteran's favor, the Board finds that a 20 percent (staged) rating, but not higher, is warranted prior to July 2, 2013, and that a rating in excess of 40 percent from July 2, 2013, is not warranted thereafter.   In so finding, the Board notes that the Veteran is competent to report on symptoms.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

IV.  Radiculopathy of the Right Lower Extremity 
  
In February 2014, the RO granted a separate evaluation for right lower extremity under 8520, effective July 2, 2013, the date of the Board hearing.  

In a New Orleans VAMC December 2011 treatment record, the Veteran was seen for complaints of back pain, and he denied any numbness in his legs, or loss of bladder or bowel control.

In July 2013 at the Board hearing, the Veteran reported experiencing back spasms on the right side.  The Veteran denied experiencing any numbness or tingling that he feels originates from his back and travels down his legs.  The Veteran denied experiencing any neurological symptoms.  

In January 2014, a VA examination was provided at the New Orleans VAMC.  The Veteran had limited range of motion and back pain.  Sensory examination revealed the right lower extremity had decreased sensation to light touch testing.  Straight leg raising test results were positive.  The right lower extremity had moderate radiculopathy, and the Veteran described sharp shooting pain from the low back to the buttocks, and down the right leg to the side of the right foot.  The examiner noted the nerve involved was the sciatic nerve.  

Based on the evidence of record, the Board finds that prior to July 2, 2013, a separate rating for radiculopathy of the right lower extremity is not warranted.  The January 2008 VA examination, and VAMC medical records make no reference to sensory deficits of the right lower extremity.  There was no diagnosis of radiculopathy on examination in January 2008, or in the VAMC medical records.  The neurological exam in January 2008 was normal.  As noted, under the General Rating Formula, the disability ratings are assigned regardless of "whether or not [pain] radiates."  Here, there is no medical evidence that shows that the Veteran was entitled to a separate rating for radiating pain during this period.  The Veteran was first diagnosed with radiculopathy in January 2014, hence a rating for radiculopathy prior to July 2, 2013, is not warranted.

The Board finds that since July 2, 2013, the Veteran's radiculopathy of the right lower extremity more nearly approximates incomplete moderate paralysis of the sciatic nerve.  "Successive" rating criteria is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the Veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2008).

On examination in January 2014, the Veteran reported sharp shooting pain from his lower back to buttock, down his right leg to the side of his right foot.  Straight leg raising test results on the right side were positive.  Muscle strength testing revealed diminished strength in his right hip, knee, ankle plantar flexion and dorsiflexion and extension.  There was no evidence of atrophy.  On reflex examination, his right ankle deep tendon flexion was normal, and right knee deep tendon flexion was hypoactive.  The right lower extremity symptoms were moderate with regard to constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The severity of radiculopathy on the right side is moderate.  The nerve roots involved are L4/L5/S1/S2/S3.  There were no other findings of neurologic abnormalities, such as bowel or bladder problems or pathologic reflexes.  Therefore, based on the foregoing, the Veteran is entitled to a moderate evaluation, 20 percent, for the right lower extremity radiculopathy, as there was consistent evidence of radiculopathy of a moderate nature.  The next higher evaluation of 40 percent is not warranted as it requires moderately severe incomplete paralysis, which the Veteran does not exhibit in the right lower extremity.  In so finding, the Board finds that the Veteran's competent and credible lay evidence is outweighed by competent and credible medical evidence that evaluates the actual nature of his disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree

The Board thus finds that prior to July 2, 2013, there is no evidence of right lower extremity radiculopathy.  The Board also finds that since July 2, 2013, there is evidence of record that the Veteran's right lower extremity sciatic nerve paralysis was moderate in nature, and thus a rating in excess of 20 percent rating is not warranted.  

V.  Other Considerations

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  In this regard, to accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b)  state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court specified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996). 

In Thun, the Court further explained that the actual wages earned by a particular Veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that Veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

With respect to whether the claim should be referred for extraschedular consideration, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected chronic strain of the thoracic and lumbar spine, and right lower extremity radiculopathy, is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's right lower extremity radiculopathy with the established criteria found in the rating schedule for incomplete paralysis of the sciatic nerve effective July 2, 2013, shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The diagnostic criteria adequately describe the severity and symptomatology of the chronic strain of the thoracic and lumbar spine in this case.  As noted above, musculoskeletal disability ratings contemplate factors such as limitation of motion; functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint; and actually painful, unstable, or malaligned joints due to healed injury. The lumbar spine disability in the case at hand is not characterized by any additional complaints or symptoms that are not contemplated by the applicable rating criteria.  Furthermore, the rating criteria of Diagnostic Codes 5242 and 5243 broadly evaluate the Veteran's lumbar spine disability based on overall severity, which is not limited in scope to specific symptoms.  The Veteran has not described any exceptional or unusual features associated with the service-connected disability being rated herein.  The Veteran's statements regarding his physical restrictions pertain to functional limitations that are contemplated by the governing diagnostic code criteria and corresponding regulations.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The inability to accomplish a task, such as those described is not a "symptom" set forth in any portion of the Rating Schedule, yet it is a result of the same symptoms of pain, painful motion, and limitation of motion.  Thus, it is a result contemplated by the rating criteria as it is based on the same symptomatology.  In short, the Board finds that the assigned schedular evaluation is adequate.  As such, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).

Further, the Board notes that under Johnson  v. McDonald, 762 F.3d 1362   (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  Here, however, the issue of entitlement to TDIU is moot as upon effectuation of the Board's award herein by the RO, the Veteran will be in receipt of a combined evaluation of 100 percent for the entire appeal period.  Moreover, the lay and medical evidence shows that the Veteran's service connected disabilities collectively render him unable to secure or follow a substantially gainful occupation, and that his service connected psychiatric disability singularly renders him unable to secure or follow a substantially gainful occupation.  Thus, there are no concerns under Bradley v. Peake, 22 Vet. App. 280 (2008) raised. 


ORDER

A rating of 100 percent for PTSD with major depression and anti-social personality disorder for the period prior to July 2, 2013, is granted, subject to the law and regulations governing the payment of monetary benefits.  

Subject to the law and regulations governing the award of monetary benefits, entitlement to a disability rating of 20 percent for chronic strain of thoracic and lumbar spine, prior to July 2, 2013, is granted. 

Entitlement to a disability rating in excess of 40 percent, for chronic strain of thoracic and lumbar spine, from July 2, 2013, is denied.  

Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy, from July 2, 2013, is denied.  



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


